MEMORANDUM OPINION
No. 04-04-00030-CV
IN THE MATTER OF L.L.
From the 131st Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-00653
Honorable David A. Berchelmann, Jr., Judge Presiding
PER CURIAM
Sitting:	Sarah B. Duncan, Justice
		Karen Angelini, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	February 18, 2004
MOTION TO DISMISS GRANTED; DISMISSED
	Appellant appealed the trial court's order denying habeas corpus relief and now moves to
dismiss the appeal. We grant the motion. See Tex. R. App. P. 42.1(a)(2). No costs shall be assessed
against appellant because he is indigent. 
							PER CURIAM